Citation Nr: 1316984	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  07-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which concluded, inter alia, that new and material evidence had not been received to reopen a claim to establish service connection for hepatitis C.  

When this case was originally before it in December 2008, the Board reopened the claim for service connection for hepatitis C, and remanded the reopened claim for additional development.  The Board again remanded this claim for additional development of the record in October 2011 and November 2012.  The Board's prior remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has been returned to the Board.  

The claim is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Throughout the pendency of the Veteran's appeal, he has asserted that his hepatitis C is related to various incidents of his active duty, to include in-service treatment for malaria and/or meningitis while stationed in the Republic of Vietnam, receiving a tattoo from another soldier, and exposure to the blood and other bodily fluids while evacuating dead and wounded soldiers after driving over a landmine in Laos and/or Cambodia.  (See statements from the Veteran dated in February 2004 and November 2006 as well as the May 2008 hearing transcript at pages 9-10.  


As noted in the Introduction, the Board has remanded the Veteran's claim on three prior occasions in an effort to obtain medical nexus opinions which adequately address each of the Veteran's assertions concerning the possible etiology of his hepatitis C.  Most recently, in the November 2012 remand, the Board determined that the medical evidence of record was inadequate because it did not address the Veteran's contentions that his hepatitis C was the result of exposure to blood and other bodily fluids while evacuating dead and wounded soldiers after a landmine detonation.  Accordingly, the Board directed that an addendum opinion from the November 2011 VA examiner must be sought.  

The requested opinion was subsequently requested by the AMC, and the Board's remand directives were reiterated, verbatim.  After another review of the Veteran's claims file, the November 2011 VA examiner opined in a January 2013 opinion that the Veteran's hepatitis C was "very unlikely" related to his one-time contact with bleeding soldiers.  In providing this opinion, the examiner noted that contact with blood with no open skin lesions of the hands would have a very low risk of contracting hepatitis C, and that the Veteran had a history of a high-risk factor for contracting hepatitis C, namely intravenous drug use.  

There is no indication, to include from the Veteran, that he had open lesions of his hands at the time when he handled the wounded soldiers.  However, at the May 2008 hearing, the Veteran testified that, during the landmine incident which led to his evacuation of injured soldiers, he sustained shrapnel wounds to the neck and leg.  (See the May 2008 hearing transcript at page 9.)  It was asserted that his shrapnel wounds exposed him to blood and bodily fluids of wounded comrades.  These wounds are not reflected in the Veteran's available service treatment records, which consist of the Veteran's induction examination report and a barely legible copy of his separation examination; however, the Veteran is considered competent to report the observable manifestations of his claimed wounds.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

In light of above, the Board finds that the January 2013 VA opinion is inadequate because the examiner did not completely address whether the Veteran's hepatitis C is related to his in-service exposure to blood and bodily fluids in consideration of the Veteran's reported open wounds on his neck and leg.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the November 2011 VA examination and provided the January 2013 opinion.  She should be requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's service-connected hepatitis C is related to active duty, to include in-service exposure to blood and bodily fluids.  In providing this opinion, the examiner must accept that, while handling bleeding and wounded soldiers, he had open shrapnel wounds on his neck and leg.  The rationale for any opinion expressed should be set forth.  If this examiner is not available, schedule a VA examination and have that examiner review the claims folder in conjunction with the examination, and provide the requested opinion.  

2.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


